DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method for electrode processing in a roll-to-roll system, the method comprising: applying to each of a plurality of carrier films, at least one precursor composite film; applying pyrolysis to each of the plurality of carrier films, wherein the pyrolysis is configured for converting a corresponding precursor composite film on each carrier film to a pyrolyzed composite film; and roll pressing onto two sides of a current collector film, two pyrolyzed mixture films from two corresponding carrier films, to create an electrode composite film.

Morrison (US 5558954), Segit (US 2002/0058179) and Park (US 2014/0295290) teach a system for continuous roll-to-roll electrode processing, the system comprising: a plurality of carrier films, wherein each carrier film has applied thereon at a start of electrode processing in the system, at least one precursor composite film; one or more heat treatment ovens, wherein each heat treatment oven is configured for applying pyrolysis to at least one carrier film, to convert a corresponding precursor composite film 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748